Citation Nr: 0525781	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  03-10 449	)	DATE
)
)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim for entitlement to veterans' benefits based 
on character of discharge.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from May 1968 to 
July 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 adverse determination by the 
Manchester, New Hampshire, Regional Office (RO). 

In May 2004, the appellant testified before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing is in 
the record. 


FINDINGS OF FACT

1. In a May 1984 decision, the Board held that the 
appellant's character of discharge constituted a bar to VA 
benefits except for healthcare benefits under Chapter 17 of 
Title 38 of the United States Code. 

2. The additional evidence presented since the May 1984 Board 
decision does not relate to an unestablished fact necessary 
to substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim. 


CONCLUSION OF LAW

1. The Board decision in May 1984 that the appellant's 
character of discharge constituted a bar to VA benefits 
except for healthcare benefits under Chapter 17 of Title 38 
of the United States Code is final. 38 U.S.C.A. § 7103 (West 
2002); 38 C.F.R. § 20.1105 (2004).

2. New and material evidence has not been presented to reopen 
the claim for entitlement to veterans' benefits based on 
character of discharge, and the claim is not reopened. 38 
U.S.C.A. §§ 5108, 7104; (West 2002); 38 C.F.R. § 3.156 
(2004). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R. § 3.159, amended VA's duties to notify and 
to assist a claimant in developing the information and 
evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will seek to obtain on the veteran's behalf and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

In a precedent opinion, binding on the Board, the General 
Counsel of the Department of Veterans Affairs (VA) held that 
under 38 U.S.C. § 5103(a), VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because the undisputed facts render the claimant ineligible 
for the claimed benefit. VAOPGCPREC 5-2004. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  However, VA is not required to 
assist a claimant in developing evidence to substantiate a 
claim where there is no reasonable possibility that such aid 
could substantiate the claim because undisputed facts render 
the claimant ineligible for the claimed benefit.
VAOPGCPREC 5-2004.

Factual and Procedural Background

In its May 1984 decision, the Board held the appellant's 
character of discharge constituted a bar to VA benefits 
except for healthcare benefits under Chapter 17 of Title 38 
of the United States Code, and that decision is final. 38 
U.S.C.A. § 7103.  

In the decision, the Board found that the  appellant received 
an other-than-honorable discharge from military service; that 
during military service, he received nonjudicial punishment 
on several occasions for various offenses, a summary 
court-martial, and a special court-martial; that the offenses 
during military service were willful and persistent; and that 
there was no indication that the appellant was insane at the 
time of commission of the in-service offenses.  The Board 
then concluded that the appellant was discharged from service 
because of willful and persistent misconduct, and his 
discharge was considered to be under dishonorable conditions 
and a bar to VA benefits except for benefits under Chapter 17 
of Title 38 of the United States Code. 

The evidence of record at the time of the Board's decision is 
summarized below.

The service medical and personnel records disclose that the 
appellant received nonjudicial punishment on four occasions, 
one summary court-martial, and one special court-martial 
during 12 months of active military service.  On psychiatrist 
evaluation for an administrative proceeding to determine the 
appellant's fitness for service, the diagnosis was passive-
aggressive reaction, but there was no psychiatric disease or 
defect warranting medical disposition.  The appellant was 
considered mentally responsible and able to distinguish right 
from wrong.  The appellant was subsequently administratively 
discharged from service for unfitness, and he was discharged 
under other-than-honorable conditions.

After service in 1981, the appellant submitted a claim of 
service connection for testicular cancer.  In March 1982, the 
appellant testified that he enlisted in the Army for radar 
school but then volunteered for airborne training and 
thereafter was sent to Vietnam, which was not what he had 
expected.  He stated that in Vietnam, he did well initially, 
but subsequently he began to have problems adjusting to a new 
commanding officer and new first sergeant. 

In a March 1982 administrative decision, the RO found that 
the appellant's discharge from service was the result of 
willful and persistent misconduct and a bar to VA benefits.  
The appellant appealed the RO's determination, which the 
Board reviewed on appeal in its May 1984 decision. 

Claim to Reopen 

In June 2002, the appellant applied to reopen the claim for 
VA disability compensation. 

The additional evidence consists of the appellant's testimony 
at a hearing before the Board in May 2004.  The appellant 
testified that he enlisted in the Army with a promise that he 
would be sent to radar school and subsequently to Korea and 
not Vietnam; and, that once in Vietnam, he did well 
initially, but his unit subsequently had a new First Sergeant 
who railroaded him on several charges.  The appellant stated 
he was 18 years old at the time of the offenses, that he had 
an 11th grade education and he had enlisted just after he 
turned 18 years of age.  He also stated that he tried on one 
occasion, in 1982, to have his discharge upgraded by the 
Department of the Army, but he became discouraged and did not 
pursue it. 

The Standard to Reopen the Claim

A Board decision cannot be reopened unless new and material 
evidence is presented. If new and material evidence is 
presented with respect to the claim, the Secretary shall 
reopen the claim and review the former disposition of the 
claim. 38 U.S.C.A. § 5108 (West 2002).

New evidence means evidence not previously submitted to the 
RO.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

Evidence received subsequent to a final decision is 
considered credible for the purpose of reopening a veteran's 
claim, unless it is inherently false or untrue, or is beyond 
the competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

Analysis 

The only evidence presented since the Board's decision in May 
1984 consists of appellant's testimony in May 2004.  This 
evidence is "new" insofar as it was not previously before 
the Board.  However, the Board does not consider the 
testimony to be "material" because it does not relate to 
any unestablished fact necessary to substantiate the claim, 
that is, evidence that the misconduct was not willful and 
persistent or evidence of insanity at the time of the 
offenses.  

Also, the testimony is essentially redundant of the testimony 
in March 1982, in that both dealt with the appellant's 
dissatisfaction with being sent to Vietnam and that he was 
railroaded on some of the charges.  Even if presumed to be 
true for the purpose of reopening the claim, the testimony 
does not establish that his conduct was other than willful 
and persistent or that the offenses were due to insanity.

As the additional evidence does not relate to an 
unestablished fact necessary to substantiate the claim, it is 
not new and material and it does not raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 
3.156(a).

                                                                               
(The ORDER is on the next page).



ORDER

As new and material evidence has not been presented, the 
application to reopen the claim for entitlement to veterans' 
benefits based on character of discharge is denied.




________________________
GEORGE E. GUIDO JR.
		Acting Veterans Law Judge, Board of Veterans' 
Appeals



 Department of Veterans Affairs


